Title: To James Madison from Caleb Gardner, Constant Taber, and Pardon Gray, 6 November 1805
From: Gardner, Caleb,Taber, Constant,Gray, Pardon
To: Madison, James


          ¶ From Caleb Gardner, Constant Taber, and Pardon Gray. Letter not found. 6 November 1805. Described in Jacob Wagner to Gardner, Taber, and Gray, 18 Nov. 1805 (DNA: RG 59, DL, vol. 15) as asking that the third installment of the award due them be paid by the collector at Newport, Rhode Island. Wagner stated that it would be inconvenient to depart from the prescribed form for payment, which required them to execute a power of attorney authorizing someone to receive the money for them, and that one of those who would execute the business for them was James Davidson Jr., cashier of the Bank of the United States at Washington.
        